Case 2:18-cv-01600-MKB-JO Document 105 Filed 06/26/19 Page 1 of 2 PagelD #: 1192

ANTHONY P. DELLUNIVERSITA
Attorney at Law
2 W Main Street, Suite SE3A
Bay Shore, New York 11706
Tel: (631) 251-7570 —- Fax: (716) 919-1480

Email: anthony@apdlaw1.com

June 26, 2019

Hon. Magistrate Judge
James Orenstein

Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Stevens Baldo Lighty, PLLC v. Anthony J. DellUniversita et al.
Civil Action No.: 2:18-cv-1600

Judge Orenstein:

Pursuant to Your Honor’s April 5, 2019 Case Management and Scheduling Order, section
II(a), and Fed. R. Civ. P. 26(c)(1), defendants respectfully are requesting a stay of discovery
proceedings due to Anthony J. Delluniversita suffering two strokes first on June 16, 2019 and
then again on June 23, 2019.

Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, a court may grant a
protective order, such as a stay of discovery, for “good cause.” See Fed. R. Civ. P. 26(c)(1).

Hong Leong Finance Ltd. (Singapore) v. Pinnacle Performance Ltd., 297 F.R.D. 69, 72
(S.D.N.Y. 2013). Courts consider the following factors in determining whether a stay is
appropriate: 1) whether the defendant has made a strong showing that the plaintiff's claim is
unmeritorious; 2) the breadth of discovery and the burden of responding to it; and 3) the risk of
unfair prejudice to the party opposing the stay. See Hong Leong, 297 F.R.D. at 72; Telesca v.
Long Island Housing Partnership, Inc., 2006 WL 1120636, at *1 (E.D.N.Y. Apr. 27, 2006); In re
Currency Conversion, 2002 WL 88278, at *1.

Anthony J. suffered a stroke on Sunday June 16, 2019 which kept him hospitalized until
Thursday June 20, 2019. Anthony J. suffered significant vision impairment due to the stroke.
Currently he is unable to see anything clearly or in its entirety. He was informed by his doctor
that it was unlikely he would regain his vision how it was. He will have to undertake extensive
physical therapy. After being released on Thursday June 20, 2019, he was again taken by
ambulance to Southside Hospital in Bay Shore, New York early on Sunday morning June 23,
2019, as he was found unconscious and unresponsive in his home. He has been diagnosed with
having another stroke and is currently still hospitalized in Southside Hospital. As a result of this
stroke he currently is unable to walk without the assistance of a wheelchair or multiple hospital
staff. The doctors do believe that will not be permanent. There is no set time for his release from
Case 2:18-cv-01600-MKB-JO Document 105 Filed 06/26/19 Page 2 of 2 PagelD #: 1193

the hospital as of today June 26, 2019. He may be released to a rehabilitation facility at some
point.

The defendants have made a strong showing that the plaintiff's claims are unmeritorious
and will rely on the motion to dismiss that has been filed on the issues. Discovery has been
taking place. Plaintiffs counsel has served three requests on Paul A., Gail A. and Anthony J. All
have been responded to. Counsel served a notice to admit on Paul A., which will be responded to
within a week. Counsel also took the deposition of Kelly Walsh and non-party Ronald Alber.
Plaintiff already has what is alleged to be over 5,000 copies of checks from a PCA bank account,
documents from Mass Mutual regarding the retirement accounts of Gail A. and Anthony J. and
additional real estate documents. A stay of discovery will not prejudice the plaintiff. Mr. Walsh
stated to the court at the April 5, 2019 discovery conference that, “he was essentially done with
discovery and had all he needed and was ready for depositions.”

Anthony J. cannot competently participate in discovery in his current state. I will
certainly provide the Court with any documentation it may require. I have discharge papers from
the hospitalization last week and can obtain reports and proof of Anthony J.’s hospitalization this
week. I will not provide plaintiff's counsel with any documentation regarding Anthony J.’s
medical condition. Counsel has proven to be intrusive and grossly inappropriate throughout this
litigation. I cannot trust what he would do with such sensitive information.

Based on Mr. Walsh’s insensitive and indecent response to a previous application made
by me requesting an adjournment due to my wife having surgery and Mr. Walsh questioning my
representation and the truthfulness of it. I caution Mr. Walsh in his response, and to understand
that regardless of his opinion of any defendant, this is an individual who is very ill at the
moment. He has children and grandchildren and may very well not survive should another
episode occur. If it is not possible to demonstrate any level of compassion maybe what counsel’s
opinion on this situation is, is better left unsaid.

Respectfully I request that discovery be stayed until the health of Anthony J. allows him
to participate in a competent way.

Thank you.

Respectfully,

/s Anthony P. DellUniversita

 

Anthony P. DellUniversita- (APD 9294)
Attorney for Defendants

CC: Kenneth Walsh 2 W. Main Ste- Suite SE3A

Ecf Bay Shore, New York 11706
(631) 251-7570
